09/01/2020

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 20-0413

                                           OP 20-0413
                                                                       FILED
 AMANDA RAE PARRISH,                                                   sEp 0 1 2020
                                                                    Bowen Greenwood
                                                                                   Court
                                                                  Clerk of Supreme
               Petitioner,                                           State nt



        v.
                                                                         ORDER
 CAPTAIN RAUSER,
 Broadwater County Detention Center,

               Respondent.



       Amanda Rae Parrish petitions on her own behalffor a writ ofhabeas corpus pursuant
to § 46-22-101, MCA, claiming that her incarceration is illegal.          She points out that her
arrest occurred several years ago for possession of a Clonazepam pill, that she appealed
her conviction, and that she sought postconviction relief. Parrish claims that the "only
critical component to the State's case is not part ofthe record" and thus there is no evidence
-to convict [her] of the offense [of] criminal possession of dangerous drugs.- She
challenges her conviction and raises ineffective assistance of counsel claims. Parrish
requests her immediate release from either the Broadwater County Detention Center or the
Montana Women's Prison upon any future transfer.1
       Parrish's petition fails to mention that her 2015 drug possession conviction resulted
from a plea agreement after she admitted that she knowingly possessed a Clonazepam pill
and hindered a law enforcement officer's investigation by not telling him her correct narne.
As part of that plea agreement, the State dismissed a bail-jumping charge. We dismissed
Parrish's direct appeal based on counsel's rnotion that no valid issues for appellate review


        I In her Petition, Parrish provides the address of the Broadwater County Detention Center,
even though her caption has both the Yellowstone and Butte Silver Bow County Detention Centers
listed. Captain Rauser is an employee ofthe Broadwater County Detention Center, and we arnend
the caption to cornport with the statute concerning physical restraint or incarceration. Section 22-
46-201(1)(c), MCA.
existed. State v. Parrish, No. DA 15-0471, Order (Mont. Mar. 13, 2016).2 Parrish then
sought postconviction relief in the Yellowstone County District Court. We affirmed the
district court's dismissal of her petition, holding that Parrish's conclusory allegations
"attempt[ed] to relitigate the underlying criminal case. . .[and]fail[ed] to meet the demands
of [the post-conviction pleading requirements.]" Parrish v. State, No. DA 18-0210,
2019 MT 53N, ¶ 10, 2019 Mont. LEXIS 84 (Mar. 5, 2019). We concluded that the
District Court correctly dismissed her ineffective assistance of counsel claims.
Parrish,1111.
       Parrish already has had the opportunity to litigate her clairns. The doctrine of
collateral estoppel applies in civil actions that are "related to crirninal proceedings
(e.g. direct appeal, postconviction proceedings, and habeas corpus review) to preclude
relitigation of claims or issues previously addressed by this Court." State v. Heine,
2018 MT 175,¶ 16, 392 Mont. 103,422 P.3d 102(citations omitted). Parrish has not raised
any new claims and cannot use the habeas corpus process to relitigate issues previously
decided against her or those she could have raised on direct appeal or in a proper
postconviction petition. Parrish is not entitled to habeas corpus relief or her immediate
release. Section 46-22-101(2), MCA.
       IT IS THEREFORE ORDERED that Parrish's Petition for a Writ of -Habeas Corpus
is DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to
Captain Rauser, Broadwater County Detention Center; to Kevin E. Vainio; to counsel of
record, and to Amanda Rae Parrish personally.
       DATED this         — day of September, 2020.




2Parrish later sought habeas corpus relief, and this Court denied the petition. Parrish v. Daly, No.
OP 16-0392, Order(Mont. Jul. 19, 2016).
                                                  2
               !es
    Justices




3